Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the non-final rejection issued October 28, 2021.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 8, and 14 for at least the reasons argued by Applicant in the response filed on February 28, 2022.

However, Van Olst, Lakich, Gullicksen, and Nyssonen  as disclosed in the office action issued October 28, 2021, do not anticipate or render obvious the combination set forth in the independent claims 1, 8, and 14 having the limitations of “while in a locked user input state…transitioning from the locked user input state into an unlocked user input state based on detecting a sequence of unlocking techniques including detecting removal of a cover of the utility meter in combination with determining that there is an optical connection between an optical port of the utility meter and an external device,” as recited in amended independent claims 1 and 8, and similar limitations as recited in amended independent claim 14 (i.e. reciting a sequence of unlock techniques, wherein the unlock techniques include determining that there is an optical connection between an optical port of a utility meter and an external device and detecting actuation of a cover removal switch), when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claims, which are not specifically recited in quotes. 
Van Olst generally teaches navigation of a user interface of a utility meter including, while in an unlocked state, displaying a menu comprising a plurality of objects, receiving acceleration measurements from an accelerometer which are compared to expected user inputs which are associated with interactions with the surface of the meter and based on the displayed menu, and when an acceleration measurement corresponds to an expected user input, selecting an object from the menu (e.g. paragraphs 0004-0005, 0043-0051, 0054-0057, 0062, Figs. 4-6, as cited).  Van Olst, however, does not teach various other limitations of the independent claims, including while in a locked user input state, receiving a first accelerometer measurement and remaining in the locked user input state, and transitioning from the locked user input state into an unlocked user input state based on detecting a sequence of unlocking techniques including detecting removal of a cover of the utility meter (and detecting actuation of a cover removal switch in claim 14) in combination with determining that there is an optical connection between an optical port of the utility meter in an external device.
Lakich is cited as teaching while in a locked user input state, receiving a first accelerometer measurement and remaining in the locked user input state (e.g. paragraphs 0030, 0031, 0040, 0047-0051, 0054, 0055, Fig. 6, as cited, teaching an electric meter accepting user tap inputs as detected by an accelerometer, while avoiding false tap detections due to noises, incorrect tap inputs, unauthorized access, etc.) and transitioning from the locked user input state into an unlocked user input state generally (e.g. paragraph 0053-0058, 0058, entering diagnostic display sequence, manual scroll mode, etc., based on receiving correct tap inputs by the user).  However, Lakich does not teach that the transitioning from the locked user input state into an unlocked user input state is performed based on detecting a sequence of different unlocking techniques provided in combination as recited in the independent claims.
Gullicksen teaches, for electronic devices generally, that the transitioning from the locked user input state of a device into an unlocked user input state of the device is based on detecting a sequence of techniques including at least a determination that there is an optical connection between an optical port of the device and an external device (e.g. paragraphs 0018, 0023, 0024, 0044, 0045, 0065, 0075, 0081, 0082, 0087, 0094, generally teaching using a key device to unlock device/software functionality by making an optical connection and sending a shared secret over the optical connection, based on a sequence of inputs including, for example, making physical contact with the key device and the lock and operating a control on the key device while the physical contact is made, which causes transmission of authentication content).  However, Gullicksen does not teach that the sequence of techniques for unlocking a meter device includes detecting removal of a cover of the utility meter, or actuation of a cover removal switch, in combination with detecting the optical connection between the external device and the utility meter.
Nyssonen is cited as teaching, for a non-meter electronic device, that transitioning to an unlocked state of the device can include identifying that a cover of the device is removed, such as using a switch (e.g. paragraphs 0009, 0035, 0037, 0040, Fig. 1, generally teaching that a lid/cover of a device can be slid away to cause activation of full touchscreen user interface inputs (i.e. such as transitioning from a limited set of inputs while the lid/cover is in place to a full set of inputs when the lid/cover is opened/removed).  However, Nyssonen does not teach various other limitations of the claims, such as that the identifying that the cover of the device is removed is one of a combination of unlock techniques, which are used in a sequence, in order to unlock a utility meter.

Therefore, neither Van Olst, Lakich, Gullicksen, nor Nyssonen, nor any of the other cited references, as reasonably combined, teach the specific applied configuration of limitations as is claimed in the amended independent claims as discussed above.  For example, while Van Olst teaches that its utility meter includes both a cover and an optical port, it is apparently possible to read the optical port of the meter without any need to remove the cover (e.g. paragraph 0048), and detected user inputs for navigating the user interface are apparently taps which are performed on the cover of the meter (e.g. paragraph 0048).  Therefore, modifying the meter of Van Olst to require a sequence of events to unlock the meter, including both removal of the cover and detecting connection between an external device and the optical port, would apparently be counter to the design of Van Olst (e.g., where inputs for navigating the meter include taps to the cover of the meter, removing the cover prior to unlocking the interface to receive these inputs would appear to be contrary to this design).  Moreover, while Gullicksen teaches unlocking a device via a sequence of inputs using an external key device which is optically connected to the device, the sequence of inputs contemplated by Gullicksen are performed solely via the external key device (such as causing the key device to come into physical contact, performing a user input on the key device while maintaining the physical contact, initiating communication and exchanging authentication information using the key device, etc.).  Therefore Gullicksen, which does not consider devices having a cover, does not appear to teach or contemplate utilizing additional, different, unlock techniques (such as detecting cover removal) in a sequence, and combined, with its optically-connected external key device unlock technique, such as when applied to the utility meter of Van Olst.  Finally, while Nyssonen, which does not appear to consider devices having optical ports, generally teaches that a device’s interface may be at least partially unlocked by detecting removal of a cover of the device, Nyssonen does not appear to teach or contemplate that this unlock technique is combinable with additional, different unlock techniques (such as detection of an optical connection) in a sequence, such that the sequence of these combined unlock techniques is required in order to unlock the interface of a utility meter.  Therefore, while the cited references may generally teach various limitations as recited in the amended independent claims in isolation, there is no teaching or suggestion in the cited references that the disparate teachings of different, unrelated, techniques should be combined, in sequence, (i.e. absent hindsight reasoning) to arrive at the specific applied configuration of limitations (e.g. combining multiple different unlock techniques in sequence in order to unlock a utility meter) as is claimed in the amended independent claims. 

Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179